                                          Case 5:18-cv-02585-NC Document 543 Filed 03/03/20 Page 1 of 1




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6                                UNITED STATES DISTRICT COURT
                                   7                           NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9     CITCON USA, LLC,
                                                                                        Case No. 18-cv-02585-NC
                                  10                   Plaintiff,
                                                                                        ORDER MODIFYING THE
                                  11            v.                                      COURT’S ORDER ON THE
                                                                                        ADMINISTRATIVE MOTIONS
Northern District of California




                                  12     RIVERPAY INC., et al.,                         TO SEAL
 United States District Court




                                  13                   Defendants.                      Re: Dkt. No. 526
                                  14
                                  15
                                  16          The Court hereby VACATES the portion of its order at Dkt. No. 526 that granted
                                  17   sealing of redacted portions of Exhibit B to the Li Declaration attached to Dkt. No. 505, in
                                  18   accordance with the parties’ meet and confer resulting in the public filing of Exhibit B and
                                  19   their withdrawal of the motion to seal that material. The parties may adjust their filings in
                                  20   response to its order at Dkt. No. 526 accordingly.
                                  21
                                  22          IT IS SO ORDERED.
                                  23
                                  24   Dated: March 3, 2020                      _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  25                                                   United States Magistrate Judge
                                  26
                                  27
                                  28
